             Case 8:20-cv-00891-SCB-AAS Document 1-1 Filed 04/17/20 Page 1 of 4 PageID 5
   Filing # 105309615 E-Filed 03/23/2020 04:18:04 PM




3/23/2020 4:18 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
              Case 8:20-cv-00891-SCB-AAS Document 1-1 Filed 04/17/20 Page 2 of 4 PageID 6




3/23/2020 4:18 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
              Case 8:20-cv-00891-SCB-AAS Document 1-1 Filed 04/17/20 Page 3 of 4 PageID 7




3/23/2020 4:18 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
              Case 8:20-cv-00891-SCB-AAS Document 1-1 Filed 04/17/20 Page 4 of 4 PageID 8




3/23/2020 4:18 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
